Fourth Court of Appeals
                              San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00639-CV

                                 Claudia Lynn ALVAREZ,
                                         Appellant

                                           v.

                                  Juan Jose ALVAREZ,
                                         Appellee

               From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2007CI08882
                    Honorable Cathleen M. Stryker, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED AS MOOT.

      SIGNED January 29, 2013.


                                            _____________________________
                                            Karen Angelini, Justice